Citation Nr: 1760662	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-34 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left foot disability.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for bladder cancer.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty during various periods in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the October 2014 Substantive Appeal, the Veteran requested a hearing by live videoconference (Video Conference Board hearing).  Subsequently, in a December 2017 correspondence, the Veteran, through the representative, withdrew the request for a Video Conference Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).



FINDING OF FACT

In a written and signed statement received in December 2017, prior to the promulgation of a Board decision, the Veteran, through the representative, indicated that he no longer wished to pursue the appeals of whether new and material evidence has been received to reopen service connection for a right knee disability, service connection for a low back disability, a left hip disability, a right hip disability, a left foot disability, a right foot disability, bladder cancer, and PTSD, and a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of whether new and material evidence has been received to reopen service connection for a right knee disability, service connection for a low back disability, a left hip disability, a right hip disability, a left foot disability, a right foot disability, bladder cancer, and PTSD, and a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement, received in December 2017, the Veteran, through the representative, withdrew the perfected appeals of whether new and material evidence has been received to reopen service connection for a right knee disability, service connection for a low back disability, a left hip disability, a right hip disability, a left foot disability, a right foot disability, bladder cancer, and PTSD, and a TDIU.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C. § 7104 (2012).


ORDER

The appeal of whether new and material evidence has been received to reopen service connection for a right knee disability, having been withdrawn, is dismissed.

The appeal of service connection for a low back disability, having been withdrawn, is dismissed.

The appeal of service connection for a left hip disability, having been withdrawn, is dismissed.

The appeal of service connection for a right hip disability, having been withdrawn, is dismissed.

The appeal of service connection for a left foot disability, having been withdrawn, is dismissed.

The appeal of service connection for a right foot disability, having been withdrawn, is dismissed.

The appeal of service connection for bladder cancer, having been withdrawn, is dismissed.

The appeal of service connection for PTSD, having been withdrawn, is dismissed.


The appeal of a TDIU rating, having been withdrawn, is dismissed




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


